EXHIBIT 10.1

 

EXCLUSIVE OPTION TO IMPROVE AND SELL

 

This Exclusive Option to Improve and Sell (this “Agreement”) is dated as of
January 21, 2015 (the “Effective Date”) and is by and between Wisdom Homes of
America, Inc., a Nevada corporation (the “Company”), American National Credit
Corporation, a Texas corporation (the “Owner”). The Company and Owner may each
be referred to herein as a “Party” and collectively as the “Parties.”

 

RECITALS

 

A. The Company owns and operates manufactured home retail centers in Tyler,
Texas, Jacksboro, Texas, and Mt. Pleasant, Texas;

 

B. Owner is the owner of twenty five (25) unimproved building lots (each a
“Homesite” and collectively the “Homesites”) in Sherman, Texas, as set forth in
Exhibit A.

 

C. The Company and Owner desire to enter into this Agreement to govern the terms
and conditions upon which the Company will place manufactured homes on the
Homesites and market the Homesites for sale.

 

NOW, THEREFORE, for good and adequate consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties hereto agree as follows:

 

1. Grant of Exclusive Option to Improve and Sell.

 

(a) Owner hereby grants to the Company the exclusive right during the Term of
this Agreement to improve the Homesites, including but not limited to putting a
manufactured home thereon, and to market the Homesites for sale through a
licensed real estate broker chosen by the Company.

 

(b) This Agreement will be in effect from the Effective Date through the end of
the month that is twelve (12) months following the date that Owner has completed
the Site Preparation (as defined below) on at least one (1) Homesite (the
“Term”); notwithstanding the foregoing, this Agreement shall automatically renew
for a second twelve (12) month period if at least ten (10) Homesites are sold
during the initial Term.

 

 
1


--------------------------------------------------------------------------------




  

2. Terms of the Agreement. The Company and Owner hereby agree as follows:

 

(a) Title to the Homesites will remain with Owner until such time as a Homesite
is sold to a prospective homeowner.

 

(b) Company will pay all costs associated with both the water system and sewer
hook-ups on the Homesites (the “Site Preparation”). The buyer of the Homesite
will be required to reimburse Company for costs of Site Preparation. All
additional work necessary to improve the Homesite will be the responsibility of
the buyer, but the Company may loan funds to the buyer for this purpose.

 

(c) The cost of each Homesite will be $20,000 for one-acre lots and $30,000 for
two-acre lots.

 

(d) The Company will place a manufactured home on each of the Homesites
following its Site Preparation. The timing of home placement, and the type of
home and location of the home on the lot, shall be at the sole discretion of the
Company.

 

3. Representations and Warranties of the Company. The Company represents and
warrants to Owner that:

 

(a) This Agreement has been duly authorized, executed and delivered by the
Company. This Agreement constitutes the valid, legal and binding obligation of
the Company, enforceable in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization or
similar laws affecting creditor's rights generally;

 

(b) The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which the Company is a party, or violate any
order, applicable to the Company, of any court or federal or state regulatory
body or administrative agency having jurisdiction over the Company or over any
of its property; and

 

(c) The Company has been duly organized and is validly existing and in good
standing as a Company under the laws of the State of Nevada and has all
requisite power and authority to conduct its business.

 

4. Representations and Warranties of Owner. The Owner represents and warrants to
the Company that:

 

(a) This Agreement has been duly authorized, and executed by Owner. This
Agreement constitutes the valid, legal and binding obligation of Owner,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditor's rights generally; and

 

(b) The consummation of the transactions contemplated hereby will not result in
any breach of the terms or conditions of, or constitute a default under, any
agreement or other instrument to which Owner is a party, or violate any order,
applicable to Owner, of any court or federal or state regulatory body or
administrative agency having jurisdiction over Owner or over any of its
property.

 

 
2


--------------------------------------------------------------------------------




  

5. Choice of Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas. In the event that any provision
of this Agreement is held by a court of competent jurisdiction to be
unenforceable or void in any jurisdiction to be unenforceable or void in any
jurisdiction, the other provisions of this Agreement shall remain in full force
and effect under applicable law and shall be construed in order to effectuate
the purpose and intent of this Agreement. Any action brought by any Party hereto
shall be brought in the courts located in Tarrant County, Texas.

 

6. Attorneys Fees. Except as otherwise provided herein, if a dispute should
arise between the Parties including, but not limited to arbitration, the
prevailing Party shall be reimbursed by the non-prevailing Party for all
reasonable expenses incurred in resolving such dispute, including reasonable
attorneys’ fees.

 

7. Notices. All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (a) upon personal delivery to the Party to be
notified, (b) when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day, or (c) one (1)
day after deposit with a nationally recognized overnight courier, specifying
next day delivery, with written verification of receipt. All communications
shall be sent as follows:

 

 

If to the Company:

SearchCore, Inc.

500 North Northeast Loop 323

Tyler, TX 75708

Attn: James Pakulis, President & CEO

Facsimile (___) _________________

 

 

 

 

 

 

with a copy to:

Clyde Snow & Sessions, PC

201 South Main Street, 13th Floor

Salt Lake City, UT 84111

Attn: Brian A. Lebrecht

Facsimile (801) 521-6280

 

 

 

 

 

 

If to Owner:

American National Credit Corporation

____________________________

____________________________

Facsimile (____) _______________ 

 

 

or at such other address as the Company or Owner may designate by ten (10) days
advance written notice to the other Party hereto.

 

 
3


--------------------------------------------------------------------------------




  

8. No Partnership; Survival or Representations. Nothing herein contained shall
be construed to constitute an association, partnership, unincorporated business
or any other entity between the Company and Owner.

 

9. Validity of Agreement. The invalidity of any portion of this Agreement shall
not affect the validity of the remainder thereof.

 

10. Entire Agreement. This Agreement constitutes the entire agreement and
supersedes all prior written or oral and all contemporaneous oral agreements,
understandings and negotiations between the Parties with respect to the subject
matter of this Agreement. No amendment or addition to, or modification of, any
provision contained in this Agreement shall be effective unless fully set forth
in writing signed by all of the Parties hereto.

 

11. Further Assurances. Each of the Parties hereto agrees on behalf of such
Party, his, her or its successors and assigns, that such Party will, without
further consideration, execute, acknowledge and deliver such other documents and
take such other action as may be necessary or convenient to carry out the
purposes of this Agreement.

 

12. Assignment. This Agreement and the rights and obligations created hereunder
may not be assigned, transferred, pledged or hypothecated in any manner by
either of the Parties hereto, whether voluntarily or by operation of law,
without the prior written consent of the other party. Any attempt assignment,
transfer, pledge, hypothecation, or other disposition of this Agreement in a
manner contrary hereto shall be null and void and without force or effect.

 

13. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute but one and the same Agreement.

 

 
4


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Parties hereto have duly executed this Agreement as of
the date first above written.

 

“Company”

 

“Owner”

 

   

SearchCore, Inc.,

 

American National Credit Corporation,

 

a Nevada corporation

 

a Texas corporation

 

   

 

/s/ James Pakulis

 

 

/s/ Ron Crabtree

 

By:

James Pakulis

 

By:

Ron Crabtree

 

Its:

President and CEO

 

Its:

President

 

  

 
5


--------------------------------------------------------------------------------




 

Exhibit A

 

Plot Map of Homesites

 

 

 

 

 

 

 

6

--------------------------------------------------------------------------------